                    Case 3:17-md-02777-EMC Document 494 Filed 01/10/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Northern District
                                             __________  DistrictofofCalifornia
                                                                      __________


      ×² ®» Ý¸®§-´»®óÜ±¼¹»óÖ»»° Û½±Ü·»-»´ Ô·¬·¹¿¬·±²           )
                             Plaintiff                         )
                                v.                             )      Case No.     íæïéó³¼óðîéééóÛÓÝ
                                                               )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Ì¸» Ð»±°´» ±º ¬¸» Í¬¿¬» ±º Ý¿´·º±®²·¿                                                                        .


Date:          ðïñïðñîðïç                                                                ñ-ñ Ô¿«®»´ Ý¿®²»-
                                                                                          Attorney’s signature


                                                                                    Ô¿«®»´ Ý¿®²»- øÝß îèëêçð÷
                                                                                     Printed name and bar number
                                                                                  Ý¿´·º±®²·¿ Ü»°¿®¬³»²¬ ±º Ö«-¬·½»
                                                                                  êðð É»-¬ Þ®±¿¼©¿§ô Í«·¬» ïèðð
                                                                                    Í¿² Ü·»¹±ô Ý¿´·º±®²·¿ çîïðï

                                                                                                Address

                                                                                    Ô¿«®»´òÝ¿®²»-à¼±¶ò½¿ò¹±ª
                                                                                            E-mail address

                                                                                          øêïç÷ éíèóçðêî
                                                                                          Telephone number

                                                                                          øêïç÷ êìëóîîéï
                                                                                             FAX number
